Citation Nr: 9905200	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  97-01 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a low back 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from July 1964 to July 1968, 
from April 1969 to April 1975, from August 1976 to 
August 1980, and from October 1980 to August 1987.  

By decision in May 1990 the Board denied the veteran's claim 
of entitlement to service connection for a back disability.  
The veteran has submitted additional evidence in an attempt 
to reopen his claim.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, that found that new and material 
evidence had not been received to reopen a claim of 
entitlement to service connection for a low back disability.  


REMAND

The veteran was afforded a hearing before a member of the 
Board in Washington, D.C., in July 1998.  A request for a 60-
day extension of time within which to submit additional 
evidence was granted.  Within the 60-day time period 
additional relevant evidence was received and the veteran's 
representative has indicated that consideration of this 
evidence by the RO is not waived.  Any pertinent evidence 
submitted by the veteran that is accepted by the Board during 
a hearing on appeal under the provisions of 38 C.F.R. 
§ 20.1304 (1998) must be referred to the RO for review and 
preparation of a supplemental statement of the case unless 
this procedural right is waived.  38 C.F.R. § 20.1304(c).  

In light of the above, the case is REMANDED to the RO for the 
following:  

1.  After undertaking any additional 
appropriate development the RO should 
readjudicate the issue on appeal in light 
of the additional evidence submitted to 
the Board.  

2.  If the benefit sought on appeal is 
not granted to the veteran's satisfaction 
or if a timely notice of disagreement is 
received with respect to any other 
matter, both the veteran and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status.  The veteran 
and his representative should be afforded 
the appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

